DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 03/01/2021.
Claim 23 is cancelled.
Claims 1-6, 8-17, 19-22 have been amended.
Claims 24-28 are new.
Claims 1-22 and 24-28 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 12-17, and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kantor (US 2015/0297903 A1) [previously cited]. 
Re. claim 1 and 12, Kantor teaches a system/method comprising: comprising: 

processing circuitry configured to:   
detect a ventricular fibrillation (VF) or ventricular tachycardia (VT) of a heart of a patient (paragraph 0063 – figure 3 is a flowchart using the system to treat non-cardiac VF), 
following the VF or VT of the heart of the patient, a first time at which a respiratory volume of a lung of the patient is at approximately end tidal volume or less, 
identify a second time following the first time at which the respiratory volume of the lung of the patient is at approximately end tidal volume or less, and 
control the therapy generation circuitry to deliver the anti-tachyarrhythmia shock to the heart of the patient at the second time that the respiratory volume of the lung of the patient is at the approximately end tidal volume or less but not at the first time (figure 3, step 303 notes that if the ETCO2 is less than 10mmHG, step 305 occurs and feedback is provided to improve chest compressions before defibrillation. After the ETCO2 exceeds 10mmHG, defibrillation shocks are provided).

Re. claims 2 and 13, Kantor further teaches wherein the processing circuitry is configured to: 
monitor a respiration of the lung of the patient over a time period prior to delivery of the anti-tachyarrhythmia shock, and identify the second time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less based at least in part on the monitored respiratory cycle of the lung of the patient (paragraph 0079 - capnograph 110 measures the end tidal CO2 of exhaled air before applying electrical shock by the defibrillator).

Re. claims 3 and 14, Kantor further teaches the system/method wherein the processing circuitry is configured to identify an approximate end of an exhalation of the patient to at least one of identify the first time at which the respiratory volume of the lung of a patient is at the approximately end tidal volume or less or identify the second time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less (paragraph 0066 – capnograph measures ETCO2 in exhalations of a patient in a first or second time based on flowchart of figure 3).

Re. claims 4 and 15, Kantor further teaches the system/method wherein the processing circuitry is configured to control the therapy generation circuitry to deliver the anti-tachyarrhythmia shock to the heart of the patient to substantially coincide with the identified approximate end of the exhalation of the patient (figure 3, measures the identified ETCO2 below the 10mmHG threshold before supplying defibrillation shocks).

Re. claims 5 and 16, Kantor further teaches the system/method wherein the processing circuitry is configured to control the therapy generation circuitry to deliver the anti-tachyarrhythmia shock in response to detecting the VF or VT (figure 3, steps 301-309).

Re. claims 6 and 17, Kantor further teaches the system/method wherein the processing circuitry is configured to identify the second time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less in response to detecting the VF or the VT of the heart of the patient (figure 3, step 303 ETCO2 is measured below 10mmHg, feedback is given for improved chest compressions until the second time partial pressure is measured 303 again for defibrillation; paragraph 0084).

Re. claims 24-26, Kantor further teaches the system further comprising an acoustic/movement/pressure sensor configured to generate a signal indicative of the respiratory volume of the patient (paragraph 0069 – respiration sensor is positioned in face mask 111 of which data is used to determine a respiration parameter such as respiratory volume [ETCO2]), wherein the processing circuitry is configured to identify the first time and the second time at which the respiratory volume of the lung of the patient is at approximately end tidal volume or less based on the signal generated by the acoustic/movement/pressure sensor (figure 3). 

Re. claim 27, Kantor further teaches the system further comprising a cardiac electrogram (EGM) sensor configured to generate a signal indicative of the respiratory volume of the patient, wherein the processing circuitry is configured to identify the first time and the second time at which the respiratory volume of the lung of the patient is at approximately end tidal volume or less based on the signal generated by the cardiac EGM sensor (paragraph 0069 – ECG detectors are included as a vital sign detector configured as wrist straps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 18-19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor (US 2015/0297903 A1) in view of Bjorling (US 2011/0112419 A1) [both previously cited].
Re. claims 7 and 18, Kantor teaches all of the elements of the claimed invention as stated above, but does not teach the wherein the processing circuitry is configured to detect the ventricular fibrillation (VF) or the ventricular tachycardia (VT) of the heart of the patient via the medical device when the respiratory volume of the lung of the patient is greater than the approximately end tidal volume.
Bjorling teaches a method/system wherein the processing circuitry is configured to detect the ventricular fibrillation (VF) or the ventricular tachycardia (VT) of the heart of the patient via the medical device when the respiratory volume of the lung of the patient is greater than the approximately end tidal volume (paragraph 0033 – a first criterion for a classified arrhythmia event requiring shock therapy can comprise a tidal volume being above a predefined limit, and an IEGM [intra-cardiac electrogram] based determination in turn indicates VT or VF).
Kantor as well as Bjorling are all analogous arts as they are all within the field of defibrillation devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kantor to incorporate the VF/VT detection of Bjorling in order to classify the arrhythmia event [VF/VT] requiring a shock treatment by criterion satisfaction (paragraph 0033).

Re. claim 8 and 19, Kantor further teaches control the therapy generation circuitry to delay the delivery of the anti-tachyarrhythmia shock to the heart of the patient until the second time that the respiratory volume of the lung of the patient is at the approximately end tidal volume or less (figure 3, step 303 ETCO2 is measured below 10mmHg, feedback is given for improved chest compressions to delay the defibrillation step 306 until the second time partial pressure is measured 303 again for defibrillation; paragraph 0084).
Kantor does not teach determine that the respiratory volume of the lung of the patient is greater than the approximately end tidal volume in response to detecting the ventricular fibrillation (VF) or the ventricular tachycardia (VT) of the heart of the patient.
Bjorling teaches a method/system the processing circuitry is configured to: 
determine that the respiratory volume of the lung of the patient is greater than the approximately end tidal volume in response to detecting the ventricular fibrillation (VF) or the ventricular tachycardia (VT) of the heart of the patient (paragraph 0033 – tidal volume must be above a predefined limit to indicate a VT/VF).
Kantor as well as Bjorling are all analogous arts as they are all within the field of defibrillation devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kantor to incorporate the VF/VT detection of Bjorling in order to classify the arrhythmia event [VF/VT] requiring a shock treatment by criterion satisfaction (paragraph 0033).

Re. claim 28, Kantor teaches all of the elements of the claimed invention as stated above, but does not teach the implantable cardiac device configured to be implanted in the patient, the implantable cardiac device including the therapy generation circuitry and the processing circuitry, wherein the implantable cardiac device is configured to deliver the anti-tachyarrhythmia shock to the heart of the patient via one or more electrodes implanted in the patient.
Bjorling teaches a system further comprising an implantable cardiac device configured to be implanted in the patient, the implantable cardiac device including the therapy generation circuitry and the processing circuitry, wherein the implantable cardiac device is configured to deliver the anti-tachyarrhythmia shock to the heart of the patient via one or more electrodes implanted in the patient (paragraph 0023 – implantable medical device includes electrodes placed on the ventricle, shown in figure 1).
Kantor as well as Bjorling are all analogous arts as they are all within the field of defibrillation devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kantor to incorporate the implantable cardiac device/electrodes of Bjorling in order to provide compact and effective treatment for arrhythmia.

Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor (US 2015/0297903 A1) as applied to claims 1-6, 12-17 above, and further in view of Freeman (US 2007/0225623 A1).
	Re. claims 9 and 20, Kantor teaches all of the elements of the claimed invention as stated above, but does not teach determining a posture occupied by the patient at the second time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less is a target posture, and control the therapy generation circuitry to deliver the anti-tachyarrhythmia shock to the heart of the patient at the second time that the respiratory volume of the lung of the patient is at the approximately end tidal volume or less and the patient occupies the target posture.
	Freeman teaches a system/method wherein the processing circuitry is configured to: 
determining a posture occupied by the patient at the second time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less is a target posture (paragraph 0024 – figure 1 displays block diagram where accelerometer/sternal motion displacement [posture] processed in signal processing 9 alongside ETCO2 and tidal volume 2), and 6Application Number 16/536,979 Response to Office Action mailed November 30, 2020 
control the therapy generation circuitry to deliver the anti-tachyarrhythmia shock to the heart of the patient at the second time that the respiratory volume of the lung of the patient is at the approximately end tidal volume or less and the patient occupies the target posture (paragraph 0024 – figure 1 also includes an energy output [defibrillator] 13 after receiving signals from ETCO2 signals 2 and posture 3 from signal processor 9). 
Kantor as well as Freeman are all analogous arts as they are all within the field of defibrillation devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kantor to incorporate the target posture determination of Freeman in order to provide defibrillation therapy at the best possible physiological state of the patient.

	Re. claims 10 and 21, Kantor teaches all of the elements of the claimed invention as stated above, and further teaches identify at least one time at which a respiratory volume of a lung of a patient is at approximately end tidal volume or less (figure 3, step 303), 
control the therapy generation circuitry to delay, in response to the determination that the posture of the patient is not the target posture, delivery of the anti- tachyarrhythmia shock to a heart of the patient at the at least one time that the respiratory volume of the lung of the patient is at the approximately end tidal volume or less until the patient occupies the target posture (figure 3, steps 301-305, defibrillation is delayed until the ETCO2 is greater than 10 mmHg, in a target supine position [figure 1]), and 
subsequently control the delivery of the anti-tachyarrhythmia shock to the heart of the patient at the at least one time that the respiratory volume of the lung of the patient is at the approximately end tidal volume or less and the patient occupies the target posture (figure 9, steps 301-36, ETCO2 is measures over 10mmHg for defibrillation over a target supine posture [figure 1]).
	Kantor does not teach to determine a posture occupied by the patient at the at least one time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less is not a target posture.
Freeman teaches a system/method wherein the processor is configured to determine a posture occupied by the patient at the at least one time at which the respiratory volume of the lung of the patient is at the approximately end tidal volume or less is not a target posture (paragraph 0024 – figure 1 displays block diagram where accelerometer/sternal motion displacement [posture] processed in signal processing 9 alongside ETCO2 and tidal volume 2).
Kantor as well as Freeman are all analogous arts as they are all within the field of defibrillation devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kantor to incorporate the target posture determination of Freeman in order to provide defibrillation therapy at the best possible physiological state of the patient.

	Re. claims 11 and 22, Kantor further teaches wherein the target posture of the patient is one of a lying posture or a supine posture (figure 1 shows a supine position in defibrillation).


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
The reference as taught by Kantor (US 2015/0297903 A1) teaches the first and second sensing of the end tidal volume as ETCO2 in figure3, step 301-305, where ETCO2 is measured to be below 10mmmHg, the system is set to provide feedback to improve chest compressions an delaying the defibrillation shocks until ETCO2 is measured again until ETCO2 is greater than mmHg for defibrillation, described above. 
Applicant’s arguments with respect to claim(s) claims - have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhat (US 2017/0027527 A1) discloses a device for detecting an event using a variable threshold measuring patient posture and tidal volume signals. 
Anderson (US 2012/0109244 A1) discloses a device/method for monitoring heart failure progression, measuring tidal volume and pacing rates in postures such as lying down. 
[NEW] Gisolf (US 2008/0194980 A1) discloses a method of measuring cardiac output using estimates of end tidal variations of CO2 partial pressures [end tidal volume] during posture changes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792